■ On petition for rebearing.
OheistiaNsoN, J.
Plaintiff has petitioned for a rebearing. Attention is called to certain allegations in tibe complaint, relating to the construction and location of the sidewalk where the accident occurred, and the condition of the roof and gutter on the house immediately adjacent thereto. In plaintiff's brief on this appeal it is said that these conditions “unquestionably caused large quantities of melted snow-water to be discharged upon the sidewalk in question, which, under the climatic conditions of Fargo, would necessarily result in covering said sidewalk with thawing and freezing snow and ice.” And it is contended that the conditions thus alleged state a cause of action for actionable negligence, wholly outside of the scope of chapter 10, Laws 1915. In our opinion, this contention is not well founded. Chapter YO, Laws 1915, by its express terms, applies to all cases where injury has been sustained by reason of the accumulation of snow and ice upon a sidewalk. No distinction is made between a case where the accumulation is due to natural causes and where it is due to artificial conditions. The statute applies as well in the one case as in the other. According to the aver-ments of the complaint, the accumulation of ice and snow was the primary and direct cause of whatever injury plaintiff may have sustained. Hence, the case falls within the provisions of chapter YO, Laws 1915.
It is also contended that the court erred in concluding that the plaintiff, in effect, consented to the peculiar procedure adopted upon tho trial of the case. The facts upon which this conclusion is based were fully set forth in the former opinion and a reconsideration of the question has not altered our views.
Rehearing denied.